Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 6 is allowable because the claimed features a flexible mold using a soft, pliable and flexible molding material to create an exaggerated size mold cavity; applying wet dental restoration material to the mold cavity for forming an exaggerated size molded crown; pressing prefabricated framework into the wet dental restoration material; vibrating the flexible mold and removing moisture from the wet dental restoration material; 3removing the exaggerated size molded crown with the prefabricated framework from the flexible mold prior to curing by opening the flexible mold and pushing the molded crown out of the flexible mold; placing the removed exaggerated size molded crown in an oven without the flexible mold and baking the molded crown until the dental restoration material is between 50% and 80% cured;, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 7 is allowable because the claimed features removing the at least one model tooth from the flexible mold to provide a mold cavity for forming the dental crown; applying wet dental restoration material to at least partially fill the mold cavity; pressing prefabricated framework into the wet dental restoration material; vibrating the flexible mold and removing moisture from the wet dental restoration material; 4removing the molded crown with the prefabricated framework from the flexible mold prior to curing by opening the flexible mold and pushing the molded crown out of the flexible mold; placing the removed molded crown in an oven without the flexible mold and baking the molded crown to at least partially cure the dental restoration material;, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.

Claim 13 is allowable because the claimed features a flexible mold using a soft, pliable and flexible molding material to create an exaggerated size mold cavity; applying wet dental restoration material to the mold cavity for forming an exaggerated size molded bridgework; pressing prefabricated framework into the wet dental restoration material; vibrating the flexible mold and removing moisture from the wet dental restoration material; removing the exaggerated size molded bridgework with the prefabricated framework from the flexible mold prior to curing by opening the flexible mold and pushing the molded bridgework out of the flexible mold; placing the removed exaggerated size molded bridgework in an oven without the flexible mold and baking the molded bridgework until the dental restoration material is between 50% and 80% cured, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772         

/HEIDI M EIDE/Primary Examiner, Art Unit 3772
4/6/2021